Per Curiam. On February 18, 1992, the petitioner, Randy Winkle, tendered an untimely transcript and now brings this motion for a rule on the clerk. Winkle’s attorney, Mr. Bill Murphy, admits in the motion that the untimely filing of Winkle’s transcript was due to his miscalculation of the time by which to file the transcript.  Where counsel assumes responsibility for the error in filing, in a criminal case, a motion for a rule on the clerk is granted routinely. See Shuffield v. State, 292 Ark. 185, 729 S.W.2d 11 (1987). A copy of this opinion will be forwarded to the Committee on Professional Conduct. Motion granted.